BROWN, Justice,
specially concurring, in which RAPER, Justice (Retired), joins.
It was with a heavy heart that I voted with the majority in this court’s decision of February 14,1986. It was equally difficult to join the majority in confirming the court’s original opinion. A judge is no stranger to difficult and unpopular decisions. However, he must vote according to his conscience and uphold what he perceives to be the law.
After the court’s opinion of February 14, 1986, the Supreme Court was inundated with letters urging us to change our determination, which is unfortunate. Over fifty of these letters were directed personally to me. It was reported that one of those *1374active in the letter writing campaign said: “I think the publicity and the letter writing campaign * * * probably helped” (obtain a rehearing). Casper Star Tribune, May 29, 1986; Newcastle Newsletter Journal, April 3, 1986.
Those who organized the letter writing campaign misconceived the judicial process. A judge cannot properly be influenced by public opinion or pressure. I wish to assure the public that the letters did not have any influence whatsoever on the court’s decision to grant a rehearing. It would be totally improper for the court to succumb to pressure or be influenced by public opinion. Those interested in this case must understand that the courts cannot tinker with the rules in order to accommodate one circumstance. The law applies the same to everyone in the state.
If I ever make a decision based upon pressure or because of public opinion instead of my own professional judgment, I would have to resign from this court. In that circumstance I would have compromised my principles, violated my oath, sacrificed my integrity, and no longer be of any value to the court. The other members of this court feel the same way.